Citation Nr: 1130159	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection sarcoidosis, for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from March 1962 to October 1967.  The Veteran died in November 1998.  The appellant is the Veteran's surviving spouse.

By way of history, the Board of Veterans' Appeals (Board) notes that by January 1996 rating decision, the above Regional Office (RO) of the Department of Veterans Affairs (VA), denied the Veteran's  claim for service connection for sarcoidosis, including as due to herbicide exposure.  The Veteran and his representative were notified of this decision and did not appeal.  In August 1997, the Veteran sought to reopen his claim of service connection for sarcoidosis on a direct basis, but died prior to final adjudication by the RO.

This matter comes before the Board of Veterans' Appeals (Board) from a rating action in February 2000, in which the RO denied entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151 for the cause of the Veteran's death, and reopened and denied the claim of service connection for sarcoidosis, for purposes of accrued benefits, on a de novo basis.  In April 2000, the appellant expressed dissatisfaction with the February 2000 rating decision.  In April 2004, the Board denied the appellant's claims for DIC under 38 U.S.C.A. § 1151.  

The appellant appealed the Board's April 2004 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2007 Memorandum Decision, the Court affirmed the Board's denial of DIC benefits under 38 U.S.C.A. § 1151, and remanded, to the Board, the issue of whether the appellant is entitled to accrued benefits for the Veteran's pending claim for service connection for sarcoidosis at the time of death.  

In September 2008, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to send the appellant a letter providing the notice required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) regarding her claim for service connection for sarcoidosis, for purposes of accrued benefits, including DIC and cause of death, as well as to furnish the appellant a statement of the case (SOC) on the issue of service connection for sarcoidosis, for purposes of accrued benefits.  As the appellant was sent a notice letter in November 2008 and an SOC in November 2009, the Board is satisfied that there has been substantial compliance with the remand directives set out in September 2008 as pertains to the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that it appears that the issue on appeal should be whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sarcoidosis for purposes of accrued benefits.  In that regard, in the February 2000 rating decision, the RO found that new and material evidence had been submitted and actually reopened the claim for service connection for service connection for sarcoidosis, for purposes of accrued benefits, and, also considered the claim on the merits and denied the service connection for sarcoidosis, for purposes of accrued benefits, on a de novo basis.  Regardless of the RO's actions, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  However, in the January 2007 Memorandum Decision, the Court remanded the issue to the Board as entitlement to accrued benefits for the Veteran's pending claim for service connection for sarcoidosis at the time of death.  Thereafter, the Board remanded the claim as entitlement to service connection for sarcoidosis, for purposes of accrued benefits.  Thus, acknowledging the Court's remand and the fact that the Veteran did submit a private medical opinion regarding the relationship between his sarcoidosis and service to the RO, prior to his death, that may be considered new and material evidence, the Board will not separately consider a new and material evidence claim, but rather, herein, will consider the issue on appeal as stated on the first page.


FINDINGS OF FACT

1. The Veteran died in November 1998; thereafter, in December 1998, the appellant filed a claim for accrued benefits.

2. At the time of the Veteran's death, his request to reopen the claim of entitlement to service connection for sarcoidosis was pending.

3. The preponderance of the competent and probative evidence of record at the time of the Veteran's death does not reflect a nexus between sarcoidosis and service.


CONCLUSION OF LAW

Entitlement to service connection for sarcoidosis, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  The Board notes that in a letter dated in November 2008, the appellant was advised as to what was necessary to substantiate an accrued benefits claim, and was provided an opportunity to submit any additional evidence or information she thought might support her claim.  However, with respect to the appellant's claim for accrued benefits, for reasons expressed immediately below, the Board finds that the VCAA is not applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).

In Manning v. Principi, 16 Vet. App. 534 (2002), the United States Court of Appeals for Veterans Claims held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue here on appeal.  Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present [such as VA treatment records] in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  The outcome of the appellant's accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  Because there is no additional evidence which may be added to the file, no evidentiary development is necessary and no notice of same need have been provided to the appellant.  

II. Factual Background

Service treatment records (STRs) showed that in May 1966, the Veteran sustained gunshot wounds to his right thigh.  In August 1966, a chest x-ray was noted to be negative.  On an examination conducted in June 1967, for purposes of a Medical Board evaluation, clinical evaluation of the lungs and chest was negative and a chest x-ray was noted to be negative.  A Physical Evaluation Board, which convened in August 1967, found the Veteran physically unfit for further military duty, and felt that he should be placed on the Temporary Disability Retirement List since his condition was not considered to be stabilized.

A VA chest x-ray, taken in February 1968 in conjunction with a VA examination, showed no abnormality of the heart, lungs, mediastinum, and bony thorax.  

A VA hospitalization report dated in November 1971 showed that the Veteran's chest x-ray was within normal limits.  

A discharge summary dated in December 1974 showed that the Veteran was seen for venous insufficiency, and a chest x-rays taken at that time was normal.  

Private treatment records from St. Joseph Riverside Hospital showed that in August 1975, the Veteran was admitted with a history of internal derangement of the left knee, associated with a possible tear at the lateral meniscus and anterior cruciate ligament.  During this hospitalization, he underwent a chest x-ray in August 1975, which showed that the lung fields were abnormal throughout with a soft patchy to nodular productive change and some irregular variation in aeration.  There was no particular segmental dominant of the process, and the physician felt that "near end stage sarcoidosis" was probably the strongest probability, but that immunological disease of the lung, diffuse inflammatory disease, etc. could not be excluded.  

Private treatment records from Barnes Hospital showed that the Veteran's medical history indicated he was diagnosed with sarcoidosis in 1982, based on a transbronchial lung biopsy.  He apparently had an acute onset of shortness of breath in November 1981, which resolved and then renewed.  A diagnosis of sarcoidosis was made in approximately August 1982, and thereafter he experienced decreased pulmonary function.  In December 1990, his shortness of breath worsened and he was put on home oxygen.  He had a series of hospitalizations in 1991, due to his decreased pulmonary function, and symptoms including palpitations and shortness of breath.  He was referred to the transplant department at Barnes Hospital, and was approved as a candidate for a right lung transplant and in approximately April 1991 was placed on the lung transplant list.  An April 1991 CT of the chest showed severe bullous changes with pulmonary parenchymal destruction; areas of extensive fibrosis present bilaterally; and a nodular density in the right lung base, which contained central calcification and was most consistent with granulomatous disease.  A November 1991 discharge summary showed that the Veteran reported occupational exposures as a welder and working in a steel foundry, and also claimed exposure to Agent Orange.  He smoked until 1984, and reported a history of a spot on his lung in the 1970s, but indicated that he did not follow up until 1982 when he began having dyspnea on exertion.  In the discharge summary, the Veteran reported a past medical history that included a gunshot wound to the right leg in Vietnam with vascular damage and chronic edema on that side.  A discharge summary shows that in March 1992, the Veteran underwent a right lung transplant, and his diagnoses upon discharge included end stage lung disease with sarcoidosis and pulmonary hypertension.  Thereafter, his right lung transplant was complicated by several rejections, which were treated by increasing steroids.  In February 1993, he was hospitalized for possible lung transplant rejection, and the discharge diagnosis was possible right lung transplant rejection and cannot rule out bacterial/viral upper respiratory tract infection and history of sarcoid.  

By January 1996 rating decision, the RO denied service connection for sarcoidosis as secondary to Agent Orange exposure.  The Veteran did not appeal this rating decision and it became final.

Received from the Veteran in August 1997, was an informal claim for service connection for sarcoidosis.  By letter dated in August 1997, the RO notified the Veteran that he needed to send new and material evidence in order for his claim to be reconsidered.  

Received from the Veteran in August 1998 was an informal claim to reopen his claim for service connection for a lung condition.  The Veteran claimed that while he was hospitalized at the U.S. Army hospital at An Khe, Vietnam, the doctors noted a lung problem.  After his wounds stabilized he was transferred to the U.S. Army hospital in Yokohama Japan, and claimed that while he was there, the doctors continued to be concerned about his lung problem and his wounds.  He claimed that several chest x-rays were taken and another doctor was called in to address his lung condition, but that he could not recall the specifics of what that doctor talked about because he was concerned with the severity of his leg injuries.  He also submitted letters from three private physicians - Dr. Pierce, Dr. Wood, and Dr. Trulock.

In a letter dated in June 1998, Dr. Pierce, provided an abbreviated summary of the medical evidence in this case, nothing that in August 1975, extensive bilateral parenchymal infiltrative disease was found on a chest radiograph, and opined that this finding suggested the presence of sarcoidosis seven years before the diagnosis was confirmed by transbronchial lung biopsy.  Dr. Pierce indicated that the major question was whether the Veteran had sarcoidosis during or before service, noting that in the Veteran's case, sarcoidosis progressed to destroy lung structure and cause pulmonary insufficiency that required lung transplantation in 1992.  Dr. Pierce also provided a detailed medical summary for the Veteran, starting with his period of active service from 1962 through 1967, and ending in June 1998.  Dr. Pierce indicated that he had reviewed the Veteran's medical records several times during the past eight years, including his record during active duty, and "distinctly recall[ed] an entry from Vietnam when he reported for respiratory symptoms and was told that he probably had a fungal infection of the lung".  Dr. Pierce thought that a chest radiograph was reported as abnormal at that time, but this part of the medical record was not presently available and Dr. Pierce was unable to find a copy in the record.  Dr. Pierce indicated that the Veteran recalled having been told at the time of service discharge that his chest radiograph was abnormal and would warrant follow-up with a private physician.  Dr. Pierce noted that none of the presently available records include such an interpretation of the chest radiography nor such a recommendation.  

Further, in the June 1998 letter, Dr. Pierce indicated that following his return to civilian life, the Veteran experienced intermittent chronic post-nasal drainage accompanied by facial pain that he attributed to chronic sinusitis, and also continued to experience chronic swelling of the right lower extremity and often wore support hose.  Dr. Pierce noted that the Veteran was admitted to St. Elizabeth's Hospital on December 1, 1974, for right saphenectomy, and indicated that a chest radiograph was mentioned in the discharge summary, but results were not reported.  Dr. Pierce then cited the chest radiograph dated in August 1975, in which a private physician opined that with the radiological findings, near end stage sarcoidosis was the best probability, but immunological disease of the lung, diffuse inflammatory disease, etc., could not be excluded.  Dr. Pierce indicated that this finding was of great importance to the present considerations because it documented the presence of extensive infiltrative pulmonary disease throughout both lungs seven years before the diagnosis of sarcoidosis was established by transbronchial lung biopsy in 1982.  

Finally, in the June 1998 letter, Dr. Pierce provided a medical opinion in this matter, noting that sarcoidosis is a granulomatous disease of unknown cause often discovered incidentally on chest radiograph that most commonly affects the lungs of young adults, and that a pattern of extensive patchy infiltrates in the lungs of patients who lack symptoms strongly suggests the diagnosis of sarcoidosis.  Dr. Pierce indicated that the course of the illness is variable and unpredictable, and that without lung involvement, bilateral hilar lymphadenopathy is usually benign and resolves completely within two years in perhaps 80% of patients, and that extensive parenchymal infiltration also may resolve completely without evidence of scarring or lung destruction, but this occurred only in 50 to 60% of such patients.  Dr. Pierce indicated that less fortunate patients, perhaps 15%, exhibit persistent disease with a prolonged course of destructive changes that may lead to fibrosis, emphysema, and clinically manifest chronic obstructive airways disease with respiratory failure, and that this progressive destructive pattern of illness was the one that followed the case of Veteran.  Dr. Pierce acknowledged that the Veteran's chest radiography report at the time of his discharge from active duty was reported within normal limits, but indicated that "some finding must have existed since he was advised to seek follow-up care for his lungs from a private physician".  Dr. Pierce also noted that extensive infiltrate pulmonary disease was documented on radiography in 1975, and that most of the time between 1975 and 1982, the Veteran had no symptoms of lung disease, and that even in 1982, when sarcoidosis was diagnosed by transbronchial biopsy, the Veteran's clinical manifestations were more specifically localized to the upper airway than to the lungs, and that it was the findings on the chest radiograph that proved the 1982 diagnostic investigation.  Dr. Pierce indicated that it was "apparent from the data that we will never be able to prove that [the Veteran] had sarcoidosis during or prior to military service", but that it was "virtually certain he had progressive pulmonary sarcoidosis from at least 1975 until the time of his lung transplantation in 1992" and that he still had sarcoidosis.  Dr. Pierce indicated he had practice pulmonary medicine for 40 years, in two academic centers, and followed a large number of patients with sarcoidosis, and it was his "firm opinion and belief with at least an 80% likelihood" that the Veteran had sarcoidosis during or before military service.

In a letter dated in July 1998, Dr. John A. Wood, a pulmonary medicine doctor, indicated he had seen the Veteran at one point, but had not followed him recently because he had been transferred to the Lung Transplantation Service.  Dr. Wood indicated reading Dr. Pierce's review and evaluation of the Veteran, and agreed with Dr. Pierce's opinion.

In a letter dated in July 1998, Dr. E. P. Trulock, a Professor at Washington University School of Medicine, indicated review of the Veteran's case and also indicated involvement in the Veteran's evaluation for lung transplantation, his pre-transplantation medical care, and his post-transplantation management during the first few years after his surgery.  Dr. Trulock indicated that Dr. Pierce's summary was consistent with his knowledge of the Veteran's case, and Dr. Trulock agreed with Dr. Pierce's analysis and opinion.

In October 1998, the RO sought a VA examination from a pulmonary specialist, noting that the private physician, who drafted an opinion on behalf of the Veteran, did not have access to the complete claims folder.  The RO requested that an opinion be provided as to whether sarcoidosis was manifested in service or within a year of separation or was the sarcoidosis due to trauma or disease in service.  

In early November 1998, the Veteran was scheduled for a VA examination, for which he did not report.

A discharge summary from St. Anthony's Medical Center show that the Veteran was admitted in November 1998 in septic shock, was initially stabilized, and then had a progressively deteriorating course with multiple complications, and died during this hospitalization.  His admitting diagnoses were listed as septic shock, pneumonia, respiratory distress syndrome, and gastrointestinal bleed.  His cause of death was listed as pneumonia and status post lungs transplantation.  

A death certificate showed that the Veteran died in November 1998, and the immediate cause of death was listed as sepsis due to (or as a consequence of) multiple organ infection.

Received from the appellant in December 1998, was a formal Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse (VA Form 21-534).  

In a letter dated in February 1999, Dr. Joseph M. Ojile indicated that the Veteran died after being admitted to St. Anthony's Medical Center after having presented with decreased blood pressure, fever, and evidence of septic shock.  Dr. Ojile indicated that on admission, the Veteran had "Pseudomonas sepsis, having had multiple previous hospital stays" at the VA Hospital.

In August 1999, the RO requested medical opinions regarding:  (2) whether sarcoidosis was manifested in service or within a year of separation or was the result of trauma or disease or service; and (2) whether the Veteran's death due to sepsis was due to negligence or unforeseen consequence of treatment on the part of the St. Louis VAMC.  

In February 2000, a VA physician opined that the Veteran "likely as not did not acquire sarcoidosis in service prior to his discharge in June 1967, or within one year of discharge from June 1967 through June 1968.  The rationale for the opinion provide included that all reports of chest x-rays, through the Veteran's admission to St. Elizabeth's Hospital in December 1974, that are in the record are reported as normal, and that the 1975 report from St. Joseph's Hospital is the first mention of any abnormality in the record.  It was also noted that the 1971 discharge summary from the Pittsburgh VA described a normal chest x-ray.  The physician noted that the record contained no documentation or mention of a chest bayonet wound except in the news clippings supplied by the Veteran, and that there had never been any evidence that sarcoidosis was related to traumatic injury.  The physician also noted that the Veteran and Dr. Pierce both make mention of a "fungal infection" in his lungs while he was on active duty in Vietnam, but indicated that records from that illness were not included in the claims folder.  Finally, the VA physician indicated that speculation that sarcoidosis was caused by an infectious agent had existed for years, but extensive studies had failed to substantiate the theory, including recent investigation using molecular biology techniques.  

Analysis

The law and regulations applicable to accrued benefits provides that certain individuals, including the Veteran's surviving spouse, may be paid periodic monetary benefits to which the Veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claim of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence that was physically present or constructively present [such as VA treatment records] in the Veteran's claims folder on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).  In this regard, the Board notes that the February 2000 VA opinion, obtained by the RO after the Veteran's death, cannot be used in the analysis of this claim.  As such, this matter is being decided based upon the evidence of record as it was in November 1998.

The record reflects that Veteran had a claim pending at the time of his death - a claim to reopen his claim for service connection for sarcoidosis - and that the appellant filed a timely claim for accrued benefits within one year of the Veteran's death.  The claim was denied by the RO in the February 2000 rating decision, and the appellant has recently perfected an appeal.  The claim, for accrued benefits purposes, is now before the Board.  Thus, the Board must determine whether evidence on file when the Veteran died indicates an entitlement to service connection for sarcoidosis.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

There are certain diseases deemed associated with herbicide exposure, under VA law, which shall be service connected if a veteran was exposed to an herbicide agent during active service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The Board observes, however, that service connection for sarcoidosis would not be warranted presumptively based on Agent Orange exposure, as sarcoidosis is not one of the enumerated conditions subject to presumptive service connection on that basis.  38 C.F.R. §§ 3.307(a), 3.309(e).


In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994).  

The Board now turns to a discussion of direct service connection.  In that regard, STRs do not reflect a diagnosis of sarcoidosis.  Indeed, post-service treatment records show that sarcoidosis was not clinically noted until a routine chest x-ray was taken in August 1975 - more than eight years after service.  Thereafter, the Veteran became symptomatic and a definitive diagnosis of sarcoidosis in 1982.  

The Board notes that there are two medical opinions pertinent to the appellant's claim for service connection for sarcoidosis for accrued benefits purposes - including the June 1998 letter from Dr. Pierce and the February 2000 VA opinion.  The Board finds that the February 2000 VA opinion, obtained by the RO after the Veteran's death, cannot be used in the analysis of this claim.  As such, this matter is being decided based upon the evidence of record as it was in November 1998.  Thus, the Board will consider the June 1998 letter from the Veteran's treating physician, Dr. Pierce, which the Veteran submitted in support of his claim.  In this regard, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In the June 1998 letter, Dr. Pierce opined that "with at least an 80% likelihood" that the Veteran had sarcoidosis during or before military service.  In the opinion letter, Dr. Pierce provided a summary of the Veteran's medical history, noting that he had reviewed the Veteran's medical records several times during the past years, including his service treatment records.  Dr. Pierce indicated the importance of the August 1975 x-ray finding of sarcoidosis as being "of great importance" because it documented the presence of extensive infiltrative pulmonary disease throughout both lungs seven years before the diagnosis of sarcoidosis was established by transbronchial lung biopsy in 1982.  Dr. Pierce also noted that sarcoidosis is a granulomatous disease of unknown cause often discovered incidentally on chest radiograph that most commonly affects the lungs of young adults, and that a pattern of extensive patchy infiltrates in the lungs of patients who lack symptoms strongly suggests the diagnosis of sarcoidosis.  

Of note, however, is that while Dr. Pierce acknowledged that the Veteran's chest x-ray at service discharge was within normal limits and that sarcoidosis was first noted on a post-service x-ray taken in August 1975, Dr. Pierce did not indicate or acknowledge that the Veteran also had another normal chest x-ray in service - in August 1966, or that after service, and pre-diagnosis, the Veteran had normal chest x-rays reports dated in February 1968, November 1971, and December 1974.  With regard to the December 1974 x-ray report, however, Dr. Pierce did note that a chest radiograph was mentioned in a December 1974 discharge summary, but indicated that the x-ray results were not reported.  Nonetheless, the Board finds that the probative value of Dr. Pierce's opinion is diminished in that he failed to note the other negative chest x-ray reports dated between 1966 and 1975.  

Further, Dr. Pierce also indicated that he had reviewed the Veteran's records several times during the past eight years, but indicated he could not find several records or notations that he had recalled seeing before.  First, Dr. Pierce "distinctly recall[ed] an entry from Vietnam when [the Veteran] reported respiratory symptoms and was told that he probably had a fungal infection of the lung", and thought that a chest radiograph was abnormal at that time, but was unable to find a copy in the record.  Dr. Pierce also noted the Veteran had reported being told at the time of service discharge that his chest radiograph was abnormal and warranted follow-up with a private physician, but could not find such an interpretation of the chest radiography nor such a recommendation in the current available records.  Dr. Pierce also acknowledged that the Veteran's chest radiography report at the time of discharge was reported as within normal limits, but indicated that "some finding must have existed since he was advised to seek follow-up care for his lungs from a private physician".  In this regard, the Board notes that the Veteran similarly contended, in a statement received in August 1998, that while he was hospitalized during service, in Japan, for treatment for his gunshot wounds, doctors "continued to be concerned about [his] lung problem as well as [his] wounds.  He contended that several chest x-rays were taken, and another doctor was called in to address the issue of his lung condition, and the doctor reportedly talked to the Veteran awhile about his lungs and breathing.  The Board notes that the Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  A veteran is generally competent to describe his experiences in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  However, while the Board has no reason to doubt the Veteran's credibility, the record on appeal, which includes his service treatment records, is clear that despite his (and Dr. Pierce's contentions) to the contrary, the Veteran did in fact have a negative chest x-ray in August 1966 (after his gunshot wounds) and again in June 1967 (at the time of his separation from service).  There is also no indication in the service treatment records that the Veteran had any respiratory or lung problems, or that he was referred for follow-up after service.  Because Dr. Pierce's rationale appears to hinge on the Veteran's statements regarding lung problems in service, as well as the reportedly once-seen, but now missing, service notations, the Board finds this opinion to lack persuasive value.  

The Board notes that Dr. Pierce further indicated, as rationale supporting his ultimate opinion, that extensive infiltrate pulmonary disease was documented on the Veteran's radiography in 1975, and that most of the time between 1975 and 1982, the Veteran had no symptoms of lung disease, and that even in 1982, when sarcoidosis was diagnosed by transbronchial biopsy, his clinical manifestations were more localized to the upper airway than to the lungs, and that it was the findings on the chest radiograph that proved the 1982 diagnostic investigation.  While the Board accepts this rationale as supported by the record, this does not address the period of time between the Veteran's active service and 1975 - a time when he was apparently asymptomatic as to lung symptoms and, as shown in the record, had several negative chest x-rays.  

Finally, Dr. Pierce indicated that it was "apparent from the data that we will never be able to prove that [the Veteran] had sarcoidosis during or prior to military service", but that it was "virtually certain he had progressive pulmonary sarcoidosis from at least 1975 until the time of his lung transplantation in 1992".  The Board notes that this is a medically complex case, and acknowledges that the appellant has no burden to prove her case to within a degree of medical certainty.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board concludes that Dr. Pierce's opinion supporting the appellant's claim that the Veteran's sarcoidosis was related to service, although including a review of the Veteran's medical history and providing supporting rationale and explanations, simply does not address key facts in the Veteran's medical history - namely the negative chest x-rays in service and after service - and therefore is of little probative value in this matter.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Because the opinion by Dr. Pierce did not include consideration of (or explanation of) the negative chest x-ray reports dated in service and just after service, the Board finds this opinion less probative on the issue of whether the cause of the Veteran's sarcoidosis may be related to active service.  

Unfortunately, despite the opinion of Dr. Pierce, the Board is compelled to deny the appellant's claim.  Although the Board is sympathetic with the appellant's loss of her husband, the Board finds a lack of probative evidence to warrant a favorable decision.  In summary, and for reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for sarcoidosis for accrued benefits purposes, and the reasonable-doubt/benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim of entitlement to service connection for sarcoidosis for accrued benefits purposes is, therefore, denied.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The Board also notes that because the appellant's claim for accrued benefits has been denied herein, the Board need not consider or refer the issue of whether the appellant is entitled to dependency and indemnity compensation on the theory that such condition caused or materially contributed to the Veteran's death.  


ORDER

Service connection for sarcoidosis, for accrued benefit purposes, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


